On Rehearing.
Upon review of this appeal we have concluded that it is purely a fact case, and that upon a proper construction of the undisputed evidence appellant should recover instead of appellee, as held in the original opinion. The question to be determined is: Is appellee entitled to recover $300 or $50 as commission for finding the purchaser of appellant's land? It is agreed *Page 256 
that the land was listed to be sold for $6,000, at 5 per cent. commission.
Appellee testified:
"In the first conversation * * * when the defendant listed the land with me he did not tell me he wanted all cash if he sold it, but that, if I could get $3,000 or $4,000 in cash, he could run over a note which his mother held against the land for the balance.
"The next conversation I had with defendant * * * was on the 20th day of August, 1914. * * * He told me that Stanfield * * * had offered to buy * * * for $6,000 if he (Britain) would take an automobile as a cash payment of $650 and notes for the balance. * * * He further said that he could not close a sale without taking in the automobile, and that he could not afford to take it and notes if he would have to pay me a commission of $300. At that time he offered to pay me a commission of $300, if I would take the automobile for my commission and pay him the difference of $350. I told him that I could not do that, and he then said he would close the trade if I would take $50 for my commission. I thought $50 better than nothing, so I told him if he would pay me $50 in cash I would get out of the trade. He agreed to this, and said he would see if he couldn't close the trade with Stanfield. No; there wasn't a word said at that time about his paying me the $50 when the trade was closed. I understood that it was to be cash.
"I had another conversation with Britain about October 5, 1914, and demanded the $50, and told him he knew it was to be paid in cash. He said he would pay it when the sale was closed. I then told him that, if he closed the trade, I would hold out for the whole $300. Afterwards, in November, 1914, he told me that he had closed the trade, and offered me $50 in cash as my commission. I did not accept it, and refused the $50 tendered into court."
The appellant's testimony is almost identical with the above, with the additional statement that "the $50 in cash was to be paid when the trade was closed." Whether or not the time of payment of the $50 was stated makes no difference; for clearly the conversation detailed conveys no other meaning than that it was to be paid when the sale was closed, with the automobile as a part of the consideration.
The rule is that an agent is entitled to his commission when he produces a purchaser who is willing and able to purchase the property of the principal for the consideration and under the terms proposed. Appellee had not produced a buyer who was able and ready to purchase for cash and notes, but had offered an automobile as part consideration. This the principal could not and would not accept, evidently because it was not considered of the value fixed for it, so the principal made another offer to the agent (appellee) to allow $50 commission and take the automobile. This second offer was accepted by appellee.
Appellee insists that because "he understood that the $50 was to be cash" the time of its payment was fixed. The term "cash" in the connection used in the sentence conveys no such meaning, but only distinguishes between money and property, or other thing of value.
So, under the undisputed facts, appellee is only entitled to $50, and this was admitted by appellant and tendered into court. The motion for rehearing is granted, and the cause reversed and judgment here rendered that appellee recover of appellant the sum of $50 only. Costs below and upon appeal adjudged against appellee.
On rehearing Justice WALTHALL did not sit, being absent on committee of judges assisting the Supreme Court. *Page 337